DETAILED ACTION
This action is in response to the application filed 21 September 2021, claiming benefit back to 25 November 2016.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation application of U.S. application no. 15/822,530 filed on 27 November 2017, now U.S. Patent 11,151,675 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Objections
Claim 1 is objected to because of the following informalities: line 4 of the claim recites the limitation “court mobile reporter device”.  Examiner believes this should read “court reporter mobile device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation “assigning a court reporter to the job request using real-time data at least partially based on location based services of the first mobile device second mobile computing device of the court reporter (emphasis added)”.  It is unclear what is being claimed here, or which device belongs to the court reporter, and as such the limitation  fails particularly pointing out and distinctly claim the subject matter.  Correction is required.
	Claims 12 – 18 are dependent from claim 11, and have the same deficiencies under 35 USC 112(b). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, from which claims 9 and 10 depend, is directed to a non-transitory tangible computer-readable storage medium; claims 9 and 10 are directed an ‘operation’ of claim 8. Claims 9 and 10 are in a different statutory class than claim 8.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[See Examiner’s Note, below]. 

Claims  11 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 16  of U.S. Patent No. 11,151,675 (‘675 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the instant claims 11 – 18 and the patented claims 9 – 16 is the term ‘the first mobile device second mobile computing device’ in instant claim 11, versus ‘a second mobile computing device’ in patented claim 9. 

	Examiner’s Note:  Examiner notes that if Applicant amends claim 11 to overcome the 112(b) rejection, and in doing so, recites the limitation of  “assigning a court reporter to the job request using real-time data at least partially based on location based services of a second mobile computing device of the court reporter”, the claims would then be rejected as a statutory type (35 U.S.C. 101) double patenting rejection which cannot be overcome by filing a Terminal Disclaimer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (U.S. 2017/0154348, hereinafter Biswas) in view of Cao (U.S. 2016/0364678), in further view of Smith et al. (U.S. 2003/0144862, hereinafter Smith). 

In respect to claim 1, Biswas discloses a method for receiving court reporter booking services from a first mobile computing device, the method being performed by one or more processors and comprising:
	receiving, from the first mobile computing device, a job request to book [court reporter] service operator services (see at least   [0017] A "request device" is used in the present disclosure in the context of its broadest definition. The request device may refer to a networked computing device configured to at least one of (1) store, manage, or process data or documents; (2) establish a communication channel or environment, and (3) request services from other devices connected to a network. Various examples of the request device include a desktop PC, a personal digital assistant (PDA), a server, a mainframe computer, a mobile computing device ( e.g., mobile phones, laptops, etc.), an Internet appliance, etc. [i.e. from the first mobile computing device]; see further [0083]… The request 302 may be characterized by a variety of parameters such as request source, request destination, and request time, which may be provided by the customer through a user device such as the request device 104… [i.e. a job request to book services]); and
	offering, on a second mobile computing device, to assign a [court reporter] service operator to the job request using real-time data at least partially based on location-based services of a second mobile computing device of the [court reporter] service operator (see at least  [0084] The matching module 214 may receive the request 302 from the customer and determine the service operators such as cab drivers that are vacant and are available within the service vicinity of the request source based on data 304 (e.g., GPS data, cab driver profile data, etc.) received from the service devices 106...; see further  [0018] A "service device" is used in the present disclosure in the context of its broadest definition. The service device may refer to a networked computing device configured to at least one of (1) store, manage, or process data or documents, (2) establish a communication channel or environment, and (3) deliver services or assist other networked devices to deliver services to the request device. Various examples of the service device include a desktop PC, a personal digital assistant (PDA), a server, a mainframe computer, a mobile computing device (e.g., mobile phones, laptops, etc.), an Internet appliance, etc. [i.e. a second mobile computing device of the service operator] ).
	While Biswas discloses  that "Service vicinity" is used in the present disclosure in the context of its broadest definition. The service vicinity may refer to a geographical location within a predefined radius, for example, 10 Kilometers, of an imaginary circle on a map having the request source at the center of such
Circle (see [0024]), it may not explicitly disclose causing to display on a first mobile device a map showing a plurality of court reporter mobile device based on real-time GPS location data of said plurality of 
	Analogous art Gao discloses causing to display on a first mobile device a map showing a plurality of [court reporter] service operator mobile device based on real-time GPS location data of said plurality of court reporter] service operator mobile devices (see at least [0074] FIG. 2A shows an exemplary user interface for renting/borrowing cars in the shared economy. The UI shows cars available for rental (A) and motorbikes available for rental (triangle). The system of FIG. 2 differs from that of FIG. 2B or 2C in that the vehicles are stationary and it is the user that is walking toward the vehicle to pick the vehicle up. In contrast, in FIGS. 2B-2C, the rider is stationary and the ride-sharing vehicles come to them. The system shows Uber/Lyft vehicles on the map so that the user can decide on renting or ride-sharing [i.e. discloses causing to display on a first mobile device a map showing a plurality service operators mobile device based on real-time GPS location data of said plurality of service operator mobile devices]  ).	
It would have been obvious to one of ordinary skill in the art to include in the service vicinity determination regarding available service providers and their distance to a job requestor of Biswas the map displaying service providers as taught by Cao since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of displaying the vicinity information in a user friendly fashion, such as on a map, to enable a user to make a quicker or easier decision. 
	
	While Biswas discloses a service operator, it may not explicitly disclose a court reporter.
Analogous art Smith discloses booking the service of a court reporter (see at least [0037] In this disclosure, the term "professional" refers to an individual offering his/her employment services on a per diem bases, and includes, but is not limited to court reporters, videographers, interpreters, proofreaders, scopists, nurses and truck drivers. FIG. 2 shows the essential components involved in information flow between a subscribing professional's computer 12 in the server/site 24).
It would have been obvious to one of ordinary skill in the art to include in the service operator booking system of Biswas and Cao the booking of professionals including court reporters as taught by Smith since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of booking any type of professional or service operator, and since the type of professional booked would not affect the steps of receiving, assigning, or delivering confirmations.

In respect to claim 5, the combined invention of Biswas, Cao, and Smith disclose the method of claim 1 (see Id), Biswas further disclosing further comprising the method of: applying a discount; and charging a user of the first mobile computing device for services rendered (see at least [0028] Embodiments are disclosed that can provide a dynamic pricing system for determining commission rates offered to service operators and service providers. In one embodiment, a dynamic pricing system for determining commission rates can be offered to taxi services for different types of requests or rides from customers. The embodiment for a dynamic pricing system can also include beneficial discounts offered to customers of the taxi service; see further  [0025] A "commission rate" is used in the present disclosure in the context of its broadest definition. The commission rate may refer to a portion of revenue or profit, which the service provider charges the service operator that has served a request for service). 

Claim 8 recites a non-transitory tangible computer-readable storage medium performing the same steps as claim 1, and is rejected using the same rationale. 

In respect to claim 9, the combined invention of Biswas, Cao, and Smith disclose the operation of claim 8 (see Id), Cao further disclosing further comprising causing to display on the first mobile device at least one court reporter rating (see at least [0073] ...The on-demand service system can provide additional provider information to the on-demand service application, such as the particular service provider who will be fulfilling the service, the service provider's ratings, etc., so that this information can be provided to the user on a user interface).

Claims 19 and 20 recite substantially similar limitations to those found in claim 1, and are rejected using the same rationale. 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (U.S. 2017/0154348, hereinafter Biswas) in view of Cao (U.S. 2016/0364678), in further view of Smith et al. (U.S. 2003/0144862, hereinafter Smith), in further view of Frazier (U.S. 2002/0123921).

In respect to claim 2, the combined invention of Biswas, Cao, and Smith disclose the method of claim 1 (see Id), Biswas disclosing further comprising the method of: receiving location data from a plurality of court report computing device (see at least [0084] The matching module 214 may receive the request 302 from the customer and determine the service operators such as cab drivers that are vacant and are available within the service vicinity of the request source based on data 304 (e.g., GPS data, cab driver profile data, etc.) received from the service devices 106).
	While Smith discloses that if the agency wants more detail regarding a particular professional, the agency can view the entire profile for any of the listed professionals ([0054]), and while the combined invention of Biswas, Cao, and Smith disclose court reporters, they may not explicitly disclose, however analogous art Frazier discloses transmitting data to the first mobile computing device for displaying a list of available employees [court reporters]; and receiving selection of a particular employee [court reporter] from the list (see at least [0035]… Only those employees submitting an application such as that described in FIGS. 2A-2B have records stored within the qualifications database. The computing system creates a list of all employees matching the requirements submitted by the employer Zin the job request; see further  [0036]… Alternatively, rather than the computing system selecting the employee to fill the job vacancy from those employees responding affirmatively, the employer or some third party may select the employee from a provided list of employees responding affirmatively to the request).
It would have been obvious to one of ordinary skill in the art to include in the listed court reporters of Biswas, Cao, and Smith the ability to select an employee from a list as taught by Frazier since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of choosing the employee or reporter that has the profile that best meets the employer’s needs. 

In respect to claim 6, the combined invention of Biswas, Cao, and Smith disclose the method of claim 1 (see Id), however they may not explicitly disclose wherein the selected court reporter has an option to accept or reject the job.
	Analogous art  Frazier further discloses wherein the selected court reporter has an option to accept or reject the job (see at least [0036]… In step 228, each matching employee candidate accepts, rejects, or ignores the job notice request…).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the accepting or rejecting of a job of Frazier with the job assignment system in Biswas, Cao, and Smith. 
One of ordinary skill in the art at the time of the invention would have been able to combine the elements of the above references, and would have found that the simple combination of one known element with another produces a predictable result of allowing an employee to turn down jobs that they do not want or need to perform, which renders the claim obvious. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (U.S. 2017/0154348, hereinafter Biswas) in view of Cao (U.S. 2016/0364678), in further view of Smith et al. (U.S. 2003/0144862, hereinafter Smith),  in further view of Frazier (U.S. 2002/0123921), in further view of Winter et al. (U.S. 2006/0111955, hereinafter Winter). 

In respect to claim 3, the combined invention of Biswas, Cao, Smith, and  Frazier disclose the method of claim 2 (see Id), however they may not explicitly disclose further comprising the method of: receiving data confirmation that court reporter finished transcribing a job at the court, defining a newly available court reporter; and including the available court reporter on the list. 
	Analogous art Winter further comprising the method of: receiving data confirmation that court reporter finished transcribing a job at the court, defining a newly available court reporter; and including the available court reporter on the list (pool, queue) (see at least [0107]… Upon job completion status entry by the worker, the field worker's location is again determined and updated in 606 and the ROM in 612, again includes the worker within the pool of available resources for the next scheduled appointment [i.e. defining a newly available court reporter; and including the available court reporter on the list] ).
	It would have been obvious to one of ordinary skill in the art to include in the court reporter job assignment system of Biswas, Cao, Smith, and  Frazier the adding of workers back to the pool of available workers when they are finished with a job as taught by Winter since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of allowing workers, when they have finished a job, to be available for additional jobs in the future. 
	
In respect to claim 4, the combined invention of Biswas, Cao, Smith, Frazier, and Winter disclose the method of claim 3 (see Id), Winter further disclosing wherein the newly available court reporter is placed in a cue (queue, line list, pool) (see at least  (see at least [0107]… Upon job completion status entry by the worker, the field worker's location is again determined and updated in 606 and the ROM in 612, again includes the worker within the pool of available resources for the next scheduled appointment).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (U.S. 2017/0154348, hereinafter Biswas) in view of Cao (U.S. 2016/0364678), in further view of Smith et al. (U.S. 2003/0144862, hereinafter Smith), in further view of Elenbaas et al. (U.S. 2009/0210282, hereinafter Elenbaas). 

In respect to claim 10, the combined invention of Biswas, Cao, and Smith disclose the operation of claim 8 (see Id.), however they may not explicitly disclose further comprising causing to display on the first mobile device a number of jobs completed for at least one court reporter.
	Analogous art Elenbaas discloses further comprising causing to display on the first mobile device a number of jobs completed for at least one [court reporter] worker (see at least [0227] FIG. 16A is a diagram illustrating the components for assessing risks associated with the completion of a job or task, according to one embodiment. A risk assessment engine 292 receives multiple data sets including, among others, job completion data associated with job owner 1620, job completion data associated with workers 1622, and current workload of workers 1624 to generate risk data 1630 indicating the level of risk associated with the completion of the job. The job completion data may include the ratio of successfully completed previous jobs or tasks [i.e. a number of jobs completed for at least one court reporter] against the total number of previous jobs or tasks). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the determination of the number of completed jobs of Elenbaas with the job assignment system in Biswas, Cao, and Smith. 
One of ordinary skill in the art at the time of the invention would have been able to combine the elements of the above references, and would have found that the simple combination n of one known element with another produces a predictable result of determining a assessing the risk of job completion (Elenbaas, para [0227]),  which renders the claim obvious. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	While Frazier discloses that each matching employee candidate receives the job notice request with all relevant information, and that the relevant information may be only that information which allows each employee to make an informed decision (see at least [0036]), none of the art of record discloses the limitation of providing the court reporter offered the assignment to the job request with statistical data of a user associated with the first mobile computing device. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Andrekovich; Mark S. et al. (US 20100211516), disclosing a method and system for matching employers with job-seeking individuals
Prabhakara; Jagadeesh Chandra Bose Rantham et al. (US 20170039505), disclosing a method and system for crowdsourcing tasks
Houri; Raphael et al. (US 20060217876), disclosing a system and method for assigning plurality of locations to individuals and routing individuals to locations
Narasimhan, Sundar  et al. (US 20050096962), disclosing methods and systems for assigning workshifts
Kelly; Thomas J. et al. (US 10062042), disclosing electronically assigning tasks to workers while the workers are distributed among different locations within a work area

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683